ANSTEAD, Judge,
dissenting.
I would reverse and remand for reconsideration by the trial court in light - of the supreme court’s holding in Mize v. Mize, 621 So.2d 417 (Fla.1993). Although much of the Mize opinion is simply a restatement of prior decisions, the holding in Mize represents a *94major shift in emphasis from the previous law in the Fourth District. See Ferguson v. Baisley, 593 So.2d 319 (Fla. 4th DCA 1992) (Anstead, J., dissenting). This court has been very strict in limiting moves of a custodial parent out of the State of Florida. Mize represents the opposite view, that trial courts should generally look favorably upon moves unless some showing of bad faith, etc., is made. The mother’s return to her home state was denied here. I am not at all certain it would have been denied under the law set out in Mize. She is at least entitled to a reconsideration applying Mize.